                                           ISTRIC
                                      TES D      TC
                                    TA
                                                             O
                               S




                                                              U
                              ED




                                                               RT




                                                  TED
                          UNIT




                                            GRAN
                                                                      R NIA




                                                              n
                                                dward   M. Che
                          NO




                                        Judge E
                                                                      FO




DATED: January 30, 2020
                           RT




                                                                  LI




                                   ER
                              H




                                                                 A




                                        N                         C
                                            D IS T IC T    OF
                                                  R
